DETAILED ACTION
This action is in response to claims filed 17 January 2022 for application 15/903693 filed 23 February 2018. Currently claim 1-20 are pending.
Applicant’s arguments are persuasive and all rejection are withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art references, either alone or in combination, disclose or suggest the limitations of the claims. In particular:
From independent claim 1
evaluating, using the processor, the value of the fixed parameter by determining if a test spectra is within a spectra envelope over wavelength points, wherein the spectra envelope is between a minimum and a maximum value for training spectra at each of the wavelength points.

Izikson (US Patent 7,873,585) discloses a neural network for predicting critical parameters of a semiconductor wafer. Pandev (US 2016/0282105) discloses a training neural networks using real-valued vectors associated with a spectrum. Abel et al. (Artificial bandwidth extension using deep neural networks for spectral envelope estimation) discloses neural networks and spectral envelopes but does not disclose the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122